Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10 have been canceled and claims 11 and 12 have been added.
Terminal Disclaimer
The terminal disclaimer filed on 10/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/614,465 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Rejections and objections not reiterated herein have been withdrawn. The claim amendments have necessitated the new grounds of rejection present in this Final Office action.
Examination
 A new search has been performed for compounds of formula 
    PNG
    media_image1.png
    222
    340
    media_image1.png
    Greyscale
wherein Hy is a heterocycle with one or two nitrogen atoms. The search encompasses claims 11-12. The examiner looked at over 1,300 compounds of assays 775 and 809 (PubChem) cited in Goldfarb (US 2009/0163545) to locate the compounds with the above formula. The prior art search will not be extended unnecessarily to cover all non-elected species. 
Subject matter outside of the examined scope are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Goldfarb (US 2009/0163545).
The claims are drawn to a method for inhibiting LC3 proteins in a human body, comprising treating the human body with a compound of 
    PNG
    media_image2.png
    78
    212
    media_image2.png
    Greyscale
, alone or in combination with other drugs, wherein the other drugs are as recited in claim 12. Claim 12 still encompasses treating the human body with a compound of claim 11 alone.
Goldfarb disclosed a method for altering the lifespan of a eukaryotic organism, for treating conditions related to lifespan, for treating a disease or condition relating to the proliferative capacity of cells, for treating a disease or condition resulting from cell damage or cell death, for treating ocular disorders, neural cell death, to prevent apoptosis, to treat skin cancer, etc., comprising providing a lifespan altering compound having an EC50 of 10µM or less selected from compounds 1-245 of Table 1 and administering an effective amount of the compound to a eukaryotic organism. The compounds can be found in the “775” and “809” assays as explained in paragraph [0075] of the prior art. See whole document, particularly claim 1 and paragraphs [0040-0042, 0049] and. The prior art teaches that the eukaryotic organism is a mammal, such as humans. See paragraphs [0012] and [0039]. Compound 48 of instant claim 11 is compound 245 of Table 1. A copy of the assay 809 with the compound identified as SID 7975442 has been attached herein for reading convenience.
All the steps with the same compound, as currently claimed in claims 11-12, have been described in the prior art. The administration of the compound as disclosed in the prior art would have necessarily resulted in inhibiting LC3 proteins in the human receiving the compound, even if not recognized by the prior art, because a product of identical chemical composition cannot have mutually exclusive properties when administered under the same circumstances and to the same host. The identical composition administered to the identical subject under the identical circumstances must necessarily possess the same claimed effects. In this case, the purpose for which the claimed method is accomplished, which the claim says is for inhibiting LC3 proteins, is insufficient to distinguish it from the prior art. 
See MPEP 2112: “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.”  Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004). "[W]hen considering a prior art method, the anticipation doctrine examines the natural and inherent results in that method without regard to the full recognition of those benefits or characteristics within the art field at the time of the prior art disclosure." Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1377-78 (Fed. Cir. 2005) ("In some cases, the inherent property corresponds to a claimed new benefit or characteristic of an invention otherwise in the prior art. In those cases, the new realization alone does not render the old invention patentable."). See also MEHL/HIophile Int’l Corp. v. Milgraum, 192 F.3d 1362, 1365 (Fed. Cir. 1999). 
A newly-discovered result or property of an existing (or obvious) method of use is not patentable. See Abbott Labs. v. Baxter, 471 F.3d at 1368-69. Also, see MPEP §2112.02: “However, when the claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use.” 
This is not an ordinary inherency situation where it is not explicitly stated what the product actually is. The reference explicitly teaches exactly what the compound is. The compound of the reference is the same exact compound of the instant claims. The only difference is the property about which the reference happens to be silent. Recitation of a property, inherently possessed by the prior art thing, does not distinguish a claim drawn to those things from the prior art, In re Swinehart, 169 USPQ 226, 229.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb (US 2009/0163545).
The teachings of Goldfarb were described in the above rejection.
Ascertainment of the Difference Between the Prior Art and the Claims
(MPEP §2141.012)
The only difference between the rejected claims 11 and 12 and the prior art is that Goldfarb did not administer the compounds to a human body.
Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)
Goldfarb taught that the compounds having an EC50 of 10µM or less in the DeaD assay are lifespan altering compounds (LAC). The LAC were described in Table 1 as compounds 1-245.Goldfarb also taught that the eukaryotic organism to be administered the lifespan altering compound (LAC) is a mammal, such as a human. See paragraphs [0012], [0037] and [0039]. In addition, Goldfarb taught that “there is extensive data to suggest that the results of the DeaD assay an microdissection in yeast” of the examples “are likely applicable to higher eukaryotic organisms, including humans, in light of the generally highly-conserved nature of the CR pathways”. See paragraph [0082]. Thus, one of ordinary skill in the art at would have been motivated to administer the lifespan altering compounds (LAC) 1-245 of Table 1 of Goldfarb, such as compound number 245 of formula 
    PNG
    media_image3.png
    79
    163
    media_image3.png
    Greyscale
of Table 1, to a human body. There would have been a reasonable expectation of success in doing so because compound 245 was active in the assays and Goldfarb taught that the results of the DeaD assay an of the microdissection in yeast would be applicable to humans. 

Conclusion
Claims 11 and 12 are rejected. No claim is allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626